Citation Nr: 1702737	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to October 25, 2011, and in excess of 20 percent from October 25, 2011, forward, for chronic lumbosacral strain with associated mild facet hypertrophy (low back disability).

2. Entitlement to a disability rating in excess of 20 percent prior to June 7, 2010, and in excess of 30 percent from August 1, 2011, forward, for traumatic arthritis of the right knee, status post torn medial meniscus, postoperative meniscectomy, patella shaving, and status post total knee replacement (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied entitlement to a rating in excess of 10 percent under Diagnostic Code (DC) 5260 for traumatic arthritis of the right knee, status post torn medial meniscus, postoperative meniscectomy, and patella shaving. The RO also denied entitlement to a rating in excess of 10 percent for lumbosacral strain.

Thereafter, the Veteran underwent a total right knee replacement.  Accordingly, in September 2010 the RO assigned a 100 percent schedular rating under DC 5055 for his right knee disability effective from June 7, 2010 to July 31, 2011.  A 30 percent rating was then assigned under that same code from August 1, 2011, forward. 

In December 2012, the RO increased the Veteran's rating for a low back disability from 10 to 20 percent, effective October 25, 2011.

In July 2015, the Board remanded these claims for additional development.  Subsequently, in September 2015, the Appeals Management Center (AMC) assigned an increased 20 percent rating under DC 5003-5258 (previously rated under DC 5260) for the Veteran's right knee disorder, effective from January 23, 2009 to June 6, 2010, the date of the total right knee replacement.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims for increased ratings for his service-connected low back and right knee disabilities are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided VA examinations in connection with his service-connected low back and right knee disabilities in September 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the September 2015 VA examinations, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In addition, through his representative, the Veteran asserts that the September 2015 VA examinations did not adequately assess his disabilities regarding his reported flare-ups that he believes are productive of additional functional loss of movement and motion with spasms, guarding and stiffness relating to his low back disability and the additional functional loss of movement and motion with fatigue, weakness, pain and additional loss of movement and motion due to the locking of his right knee.  See Appellant's Post-Remand Brief dated November 2016.  In light of Correia and the Veteran's claims that the September 2015 VA examinations were inadequate, the Board finds that the Veteran should be afforded new VA examinations to assess the severity of his low back and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records, dated from August 2015 forward.

2.  Make arrangement to obtain the Veteran's private medical treatment records from Quality of Life from August 2012 forward; and from the 355th Medical Group from August 2011 forward.

3. After the above has been completed, schedule the Veteran for VA examinations to assess the current level of severity of his service-connected low back and right knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine, left knee, and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4. Ensure that the examination report(s) is adequate.  If it is deficient in any manner, return the report(s) to the examiner(s) for corrective action.

5. After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




